Appeal by employer and insurance carrier from an award of compensation in favor of claimant in the sum of $9,883.33 covering the period from February 2,1925, to July 24,1934. Claimant was employed as an oiler. His hours of work were from four p. m. until twelve midnight. On February 1, 1925, between eleven and eleven-forty-five p. m:. he was found lying on the third floor of the place of his employment with a scalp wound. Claimant’s accident was unwitnessed. There is evidence to sustain the finding of the State Industrial Board that claimant came in contact with one of the moving parts of machinery in the building which threw him to the floor and caused the injury to his head. Since the accident claimant has been mentally incompetent. Because of that fact he was unable to give any testimony concerning the accident. The medical testimony establishes that claimant suffered hematoma of the scalp on the right side of the head and also a laceration over the back *874of the scalp. There is competent proof to sustain the finding of causal relation between the accident and disability. Appellants assert that the award should have been made against the special fund under section 25-a of the Workmen’s Compensation Law because no application to reopen was made prior to April 24, 1933. The proof shows that on January 19, 1933, claimant’s attorney transmitted to the Department of Labor for attention by V. A. Zimmer a letter asking for a review of the case and for a reopening of the same. It was stated on the argument by the Attorney-General, and not denied by counsel for appellants, that Zimmer was an executive officer in the Department of Labor at the time when the letter was transmitted and delivered. The letter itself is also addressed to that Department. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.